Citation Nr: 1039592	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected hemorrhoids prior to October 7, 2004.  

2.  Entitlement to assignment of a disability rating higher than 
10 percent for impairment of sphincter control resulting from 
hemorrhoidectomy after October 7, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and H.S.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
granted service connection for hemorrhoids and assigned a 
noncompensable rating.  

In June 2006, the veteran and H.S. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In October 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to afford the 
Veteran a VA examination.  That action completed, the matter was 
properly returned to the Board for appellate consideration.  

By rating decision dated in February 2007, the RO changed the 
initial rating to a noncompensable rating for the period prior to 
November 17, 2006 and a 10 percent for the period from November 
17, 2006, forward.  

In June 2007, the Board issued a decision, in which the Board 
granted an effective date of October 7, 2004 for the 10 percent 
rating, and otherwise upheld the RO's decision.  The Veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  

In October 2007, the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs (the Parties) to 
vacate and remand for adjudication by the Board that portion of 
the Board's decision that determined that a compensable rating 
was not warranted for the period prior to October 7, 2004 and 
that a rating higher than 10 percent was not warranted from 
October 7, 2004, forward.  

In an April 2008 decision, the Board granted a separate 10 
percent disability rating for impairment of sphincter control due 
to hemorrhoidectomy, for the period from October 7, 2004, 
forward.  The Board also denied the appeal as to a compensable 
rating for disability due to hemorrhoids prior to October 7, 2004 
and a rating higher than 10 percent for disability due to 
hemorrhoids after October 7, 2004.  

The Veteran appealed the April 2008 decision and in a March 2010 
decision, the Veterans Court vacated the Board's April 2008 
decision as to the issues of whether a disability rating higher 
than 10 percent is warranted for the Veteran's hemorrhoids prior 
to October 7, 2004 and whether a disability rating higher than 10 
percent is warranted for impairment of sphincter control 
resulting from hemorrhoidectomy after October 7, 2004.  These 
then are the only issues currently before the Board.  The issue 
of whether a rating higher than 10 percent for disability due to 
hemorrhoids (as opposed to disability due to a hemorrhoidectomy) 
after October 7, 2004, is not before the Board.  

In August 2010, the Board received a VA FORM 21-526b from 
the Veteran requesting reopening of claims for benefits 
for back injury, sinusitis, and left foot pain.  These 
matters have not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action 


FINDINGS OF FACT

1.  Prior to October 7, 2004, the Veteran's hemorrhoids were no 
more than moderate, resulted in pain, but were not large, 
thrombotic, irreducible, or with excessive tissue.  

2.  Prior to October 7, 2004, the Veteran's hemorrhoids did not 
result in any impairment of sphincter control.  

3.  From October 7, 2004, forward, disability resulting from 
hemorrhoidectomy has included impairment of sphincter control 
manifested by occasional moderate leakage but has not resulted in 
involuntary bowel movements necessitating wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
hemorrhoids have not been met for the period prior to October 7, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332, 7336 (2010).  

2.  The criteria for a disability rating higher than 10 percent 
for impairment of sphincter control resulting from 
hemorrhoidectomy have not been met for the period after October 
7, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a decision primarily about a mild case of hemorrhoids 
that has been ongoing for seven years.  The Board will attempt to 
fully address this issue. 

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

Service connection for hemorrhoids was established by the rating 
decision that is the subject of this appeal.  As the Veteran has 
perfected an appeal with regard to the assignment of an initial 
rating following the initial award of service connection, the 
Board must evaluate all the evidence of record reflecting the 
severity of the Veteran's disability from the date of grant of 
service connection to the present.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.  

The rating schedule provides for a noncompensable (0 percent) 
rating for mild or moderate internal or external hemorrhoids.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent disabling.  
Id.  Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  Id.  

Diagnostic Code 7332 provides ratings based on impairment of 
sphincter control, with regard to the rectum and anus.  Healed or 
slight impairment of sphincter control, without leakage, is rated 
as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7332.  
Constant slight impairment of sphincter control, or occasional 
moderate leakage, is rated 10 percent disabling.  Id.  Occasional 
involuntary bowel movements, necessitating wearing of pad, are 
rated 30 percent disabling.  Id.  Extensive leakage and fairly 
frequent involuntary bowel movements are rated 60 percent 
disabling.  Id.  Complete loss of sphincter control is rated 100 
percent disabling.  Id.

VA clinical notes contain references to the Veteran's hemorrhoids 
from prior to 1992 and from December 2002, forward.  The notes 
prior to 1992 provide no evidence relevant to rating the 
Veteran's disability due to his hemorrhoids.  The December 2002 
VA outpatient treatment note refers mainly to lower back pain but 
also provide, under a history and physical section, "ALSO 
[complains] HEMORRHEADS BURNING LATELY, NEG BLEEDING OR DARK 
STOOLS".  

Subsequent VA outpatient records noted the Veteran's history of 
hemorrhoids without comment as to increased symptoms until August 
2004, when it is noted that the he had recently undergone a 
colonoscopy which revealed a few small benign polyps, which were 
removed, and that he had failed medical management and continued 
to have symptoms of bleeding and burning with standing or sitting 
for long periods.  Rectal physical examination results listed 
"anus with hemorrhoidal tag right posterior, no evidence of 
thrombosis, no evidence of fistula or fissure, no masses."  

VA treatment records reflect that the Veteran underwent a 
hemorrhoidectomy on October 7, 2004.  The discharge summary 
contains the Veteran's history that he had suffered from 
hemorrhoids for many years with an increase in pain and bleeding.  
The October 7, 2004 operative note listed findings of "FAIRLY 
LARGE MIXED INTERNAL AND EXTERNAL HEMORRHOIDS, SEVERAL GROUPS 
MODERATELY ENLARGED - THREE GROUPS REMOVED."  

The Board has considered whether the August 2004 reference to a 
hemorrhoidal tag meets one of the criterion for the 10 percent 
rating under Diagnostic Code 7336, that of "excessive redundant 
tissue," but concludes that it does not.  The reference does not 
state the size of the tag.  

While one could contend that without reference to the size of the 
tag the tag could be "excessive redundant tissue,"  the use of 
the word "excessive" modifying "redundant" indicates to the 
Board a situation that would draw comment from a medical 
professional.  That nowhere in the record is there any mention of 
the size of the tag is evidence that the tag was not 
"excessive" redundant tissue.  This finding is supported in the 
context of the record.  

Important for both the Court and the Veteran to understand, this 
is not a record devoid of size descriptions.  In the October 7, 
2004 operative report, the surgeon twice commented on the size of 
the hemorrhoids, using the words "fairly large" and 
"moderately enlarged."  That he bothered to comment on the size 
of the hemorrhoids, but said nothing of the size of the tag is 
evidence that the tag did not constitute "excessive redundant 
tissue" or that there indeed was excessive redundant tissue.  
There is no evidence of record that the tag was excessive 
redundant tissue or that the Veteran's hemorrhoids were 
manifested by excessive redundant tissue.  Hence, the Board finds 
as fact that the Veteran's hemorrhoids were not manifested by 
excessive redundant tissue prior to October 7, 2004.  

There is no evidence, prior to October 7, 2004, that the 
Veteran's hemorrhoids were irreducible.  

There is no evidence prior to October 7, 2004, that the Veteran's 
hemorrhoids were large.  

There is affirmative evidence, as stated above, that the prior to 
October 7, 2004, the Veteran's hemorrhoids were not thrombotic; 
there is no evidence prior to October 7, 2004, that his 
hemorrhoids were thrombotic.  

This evidence shows that the veteran's hemorrhoids are properly 
evaluated as noncompensable prior to his hemorrhoidectomy in 
October 2004.  There is no evidence prior to October 2004 that 
the Veteran had other than slight, or at most, moderate, 
hemorrhoids.  Prior to his October 2004, disability resulting 
from his hemorrhoids did not approximate the criteria for a 10 
percent rating under Diagnostic Code 7336.  

The regulatory language, "mild or moderate hemorrhoids" 
contemplates some range of disability resulting from hemorrhoids 
that, while warranting service connection, does not warrant a 
compensable rating.  The Board finds that this regulatory 
language encompasses the Veteran's report of burning in December 
2002, rectal pain in April 2003, and symptoms of bleeding and 
burning on prolonged standing or sitting, in August 2004, as well 
as the admitting diagnosis of hemorrhoids with occasional 
bleeding, found in the October 2004 VA discharge summary.  Hence, 
the preponderance of evidence is against assigning a compensable 
evaluation for the Veteran's hemorrhoids for the period prior to 
October 7, 2004 and that portion of his claim must be denied.  

As there are no reports of fecal incontinence prior to October 7, 
2004, Diagnostic Code 7332 is not for application prior to 
October 7, 2004.  

Subsequent to the October 7, 2004 hemorrhoidectomy, the only 
other evidence addressing his hemorrhoids, prior to the June 2006 
hearing, are reports of pain and bleeding post-operatively.  
These reports contain no evidence for assigning a rating higher 
than 10 percent for sphincter impairment due to hemorrhoidectomy.  

During the June 2006 hearing, the Veteran testified that the 
primary problem he currently experienced due to his hemorrhoids 
was fecal incontinence.  Hearing transcript at 3.  He reported 
that when he awakes in the morning and has to have a bowel 
movement, if he is not near the bathroom he risks involuntarily 
defecation.  Id.  He further reported that he did not have pain 
from the hemorrhoids, such as that he experienced prior to the 
hemorrhoidectomy but that he did defecate on himself, as he 
described it "[n]ot near frequently but sometimes."  Id. at 3-
4.  

During VA examination in November 2006, the Veteran reported that 
multiple episodes of hemorrhoidal bleeding had led him to seek 
surgical treatment one and one half years earlier.  He reported 
that after his hemorrhoidectomy his symptoms improved, however, 
approximately one month prior to the date of the VA examination, 
he began to experience rectal itching and burning.  He had not 
had rectal bleeding since the hemorrhoidectomy.  He also reported 
experiencing approximately 10 episodes of fecal incontinence, 
specifically as noted by the examiner "if he had loose stools he 
would have some amount of stool that would leak onto his 
clothes."  He reported that this happened if he could not get to 
the restroom in time.  He also reported that as long as his bowel 
movements are formed he does not have any problems with 
incontinence.  The Veteran reported that he has not worn any 
absorbent materials for the fecal incontinence; rather, he 
reported that if he is having a period of loose stools he just 
stays at home and then changes his stays home and changes his 
clothes if he has an accident.  

Following physical examination, the examiner stated in the report 
that "[t]here is normal sphincter tone".  Diagnoses were 
provided of external hemorrhoids and fecal incontinence, at least 
as likely as not due to the Veteran's hemorrhoidectomy.  

Testimony provided by the Veteran in June 2006, and the report of 
10 instances of fecal incontinence from the November 2006 
examination report, is evidence that the Veteran suffers from 
only slight impairment of sphincter control.  There is no 
evidence that he suffers this impairment constantly.  Indeed, he 
testified to the effect that his loss of sphincter control does 
not occur frequently, but occurs only occasionally.  However, he 
has stated that, at times, he is unable to control defecation, 
and the November 2006 examiner opined that this is due to his 
hemorrhoidectomy.  

The Veteran's report of occasional self defecation, construed as 
occasional moderate leakage, is consistent with the criteria for 
a 10 percent evaluation under Diagnostic Code 7332.  

In this context, the Board must address a unusual issue brought 
up by the Court:  The criterion for a 30 percent rating is that 
the disability is one "necessitating wearing a pad."  The plain 
meaning of the word "necessitate" is "1.  To make necessary or 
unavoidable.  2.  To compel or require.  WEBSTER'S II NEW COLLEGE 
DICTIONARY (2001) pg. 731.  

In this case, the Veteran states that he does not wear pads, but 
that his disability nevertheless necessitates the wearing of a 
pad.  This is contrary to the plain language of the law.  If he 
does not wear a pad then he is not compelled to wear a pad.  If 
he is able to avoid wearing a pad, as he states, then the wearing 
of a pad is not unavoidable, and, again, his sphincter impairment 
does not necessitate the wearing of a pad.  The law is usually 
clear on this point and the Veteran's claim must fail.   

In any event, even if the Court does not accept the finding that 
he must wear a pad in order to obtain a 30 percent evaluation, 
and irrespective of the dictionary definition of "necessitate," 
the Board finds that the Veteran is not credible in his assertion 
that his sphincter impairment necessitates the wearing of a pad 
but that he has simply chosen to not wear a pad.  Although the 
regulation does not state that the Veteran must wear pads in 
order warrant the 30 percent rating, the fact that he does not 
wear pads is compelling evidence that his sphincter impairment is 
not one "necessitating wearing a pad."  

As between that evidence and his statement that his sphincter 
impairment does necessitate the wearing of pads, the Board finds 
his not wearing of pads to be more probative of whether or not 
his sphincter impairment necessitate the wearing of pads.  His 
explanation of his sphincter impairment as one necessitating the 
wearing of a pad is flawed and lacks credibility.  

The Board recognizes the Veteran's argument that he simply 
chooses not to wear pads and to instead stay at home when he has 
less than solid bowel movements, and that, therefore, he meets 
the requirements for a 30 percent rating.  The regulation does 
not specify that the necessity of wearing pads applies only to 
leaving the home.  An involuntary bowel movement, by the 
inclusion of the word "involuntary" means that the bowel 
movement would occur despite efforts at control and thus result 
in soiling regardless of whether the Veteran was at home or away 
from home, unless the Veteran remained not only at home, but 
sitting on the commode.  The Board finds that it is not 
believable that he remains seated on the commode for the duration 
of time that he has less than solid stools, which would 
reasonably be for hours.  There is no evidence of record that the 
Veteran has ever displayed any behavior so out of the norm as to 
be consistent with not wearing pads if pads are necessary but 
instead choosing to remain seated on a commode for hours at a 
time or defecate in his clothes, furniture, and bedding.  The 
picture presented from the Veteran's argument is that of an 
extremely idiosyncratic individual who has involuntary bowel 
movements, but chooses to remain seated on the commode for hours 
at a time and/or to involuntarily defecate in his clothing, and 
on his bedding and furniture  rather than wearing an absorbent 
pad.   

The Board finds this unbelievable.  The Board finds the Veteran's 
assertion that his sphincter impairment is such as to necessitate 
the wearing of a pad but that he simply chooses not to wear a 
pad, to be not credible.  

The Board has not failed to consider that a person could be so 
situated as to have sphincter impairment necessitating the 
wearing of a pad but not wear a pad.  This would certainly be the 
case in an individual whose financial situation was such as to 
preclude purchasing pads.  Such a person would not have the 
option of wearing pads, and would have little choice but to 
endure the problems inherent in involuntary bowel movements, 
including soiled clothing, bedding, and furniture.  This is not 
the case here.  The Veteran has had the opportunity to ask VA for 
pads to treat his service connected disability.  There is no 
evidence of record that he has done so and been denied or that he 
is so financially destitute to prevent the purchase of pads.  

The disability picture painted by the Veteran is one of a person 
with sphincter impairment resulting in occasional moderate 
leakage and his impairment of sphincter control is appropriately 
rated as 10 percent disabling.  His disability does not 
approximate the criteria for a higher schedular rating.  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

All symptoms and the level of disability resulting from the 
Veterans hemorrhoids and his sphincter impairment are addressed 
by criteria found in the rating schedule.  Therefore, the first 
prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.

In sum, the preponderance of the evidence is against a 
compensable evaluation, under Diagnostic Code 7336, or a separate 
evaluation for sphincter impairment, under Diagnostic Code 7332, 
due to disability resulting from the Veteran's hemorrhoids prior 
to October 7, 2004; and against assigning a disability rating 
higher than 10 percent for impairment of sphincter control for 
the period after October 7, 2004.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letters sent to the Veteran 
in December 2003, March 2006, and November 2006 that fully 
addressed all required notice elements.  The December 2003 letter 
informed the veteran of what evidence was required to 
substantiate a service connection claim.  The March 2006 and 
November 2006 letters informed the Veteran as to how VA assigns 
disability ratings and effective dates.  These letters each 
informed the Veteran of his and VA's respective duties for 
obtaining evidence and asked the him to submit evidence and/or 
information to the RO.  

Although the notice letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of a supplemental statement 
of the case issued in February 2007, after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  Furthermore, the Veteran has presented 
detailed argument and testimony which shows that he knows what is 
needed to substantiate his claim.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal because any error in the notice did not affect 
the essential fairness of the adjudication.  See generally 
Shinseki v. Sanders 129 S.Ct. 1696 (2009) (explaining application 
of the rule of prejudicial error in the context of claims for VA 
benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records.  
Also of record are treatment reports from prior to 1991 from 
Kaiser Permanente.  The Veteran was afforded an adequate VA 
examination in November 2006.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


